Citation Nr: 1718922	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis, to include as due to exposure to herbicide agents. 

2.  Entitlement to an initial rating in excess of 30 percent prior to July 16, 2013, and in excess of 60 percent thereafter for onychomycosis of the bilateral feet. 

3.  Entitlement to an initial rating in excess of 30 percent prior to February 10, 2011, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 until April 1970.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Detroit, Michigan, respectively. 

During the course of the appeal, in a rating decision dated in February 2013, the Detroit RO increased the rating for the Veteran's service-connected PTSD to 70 percent effective February 10, 2011; and increased the rating for the Veteran's service-connected bilateral feet onychomycosis to 30 percent effective October 30, 2008.  In a rating decision dated in August 2014, the Detroit RO increased the rating for the Veteran's service-connected bilateral feet onychomycosis from 30 percent to 60 percent effective July 16, 2013.  Therefore, such issues have been characterized as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded); Fenderson v. West, 12 Vet. App. 119 (1999) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

In February 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In June 2016, the Board granted service connection for tinnitus and remanded the issues listed on the title page as well as a claim for service connection for bilateral hearing loss for additional development.  Subsequently, in an August 2016 rating decision, service connection for bilateral hearing loss with a noncompensable rating and degenerative disc disease of the cervical spine with a 20 percent rating, effective October 30, 2008, was granted.  Therefore, as such awards of service connection are a full grant of the benefit sought on appeal with regard to such issues, they are no longer before the Board.  However, the issue of service connection for arthritis is still on appeal because the Veteran has identified areas of the body other than the cervical spine where he experiences arthritis which he claims is related to service.

With regard to the claims decided herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, the Board notes that there is a stay on the adjudication of appeals affected by the recent decision issued by the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016), which applies to all appeals concerning disability ratings for skin disorders that are evaluated under 38 C.F.R. § 4.118 in which the following factors are present: (1) the claimant uses a topical corticosteroid for a service-connected skin condition, and (2) the claimant potentially would be entitled to a higher disability rating under the applicable diagnostic code(s) in 38 C.F.R. § 4.118 if topical application of a corticosteroid were considered a "systemic therapy."  In the instant case, the Board finds that, while the current appeal involves the evaluation of a skin disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, which includes consideration of the use of a topical corticosteroid, the record reflects that, throughout the course of the appeal stemming from the Veteran's October 2008 claim, he has not used a topical corticosteroid to treat such disability.  Therefore, his case is not subject to the stay and the Board may proceed with the adjudication of his claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of service connection for arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 16, 2013, the Veteran's bilateral foot onychomycosis required treatment using a systemic therapy of an oral antifungal medication for at least six weeks, but not constantly, in a 12-month period, and did not affect more than 40 percent of the entire body or exposed areas. 

2.  As of July 16, 2013, the Veteran's bilateral foot onychomycosis has been assigned the maximum schedular rating in contemplation of the requirement for constant or near-constant systemic therapy in a 12-month period for treatment of such condition; however, such did not affect more than 40 percent of the entire body or exposed areas.

3.  Prior to February 10, 2011, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

4. Since February 10, 2011, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to July 16, 2013, and in excess of 60 percent thereafter for onychomycosis of the bilateral feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118 DC 7813-7806 (2016).

2.  The criteria for an initial rating in excess of 30 percent prior to February 10, 2011, and in excess of 70 percent thereafter have not been not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130 DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).	

With regard to the Veteran's underlying claims for service connection, VA's duty to notify was satisfied by a February 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned ratings for his onychomycosis of the bilateral feet and PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for his onychomycosis of the bilateral feet and PTSD was granted and initial ratings were assigned in the July 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and, to the extent VA was authorized to do so, private treatment have been obtained.  Although on his February 2011 appeal to the Board, he noted that private treatment records for his PTSD were not in the claims file, he has not identified or authorized VA to obtain such records, or submitted them himself, despite being asked to do so in February 2009 and June 2016 letters.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Further, records for treatment of onychomycosis were requested from BioCorrection Custom Orthotics, but the provider indicated that, while the Veteran had been fitted there for custom orthotics, they had not treated him for onychomycosis.  Consequently, such records are irrelevant to the claim decided herein.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations to assess the nature and severity of bilateral feet onychomycosis in April 2009, January 2013, and July 2013, and PTSD in April 2009 and January 2013.  The Board finds that the VA examinations are sufficient evidence for deciding the claims in that the reports and examination noted are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

Further, there is no indication that any of the Veteran's disabilities addressed herein have worsened since the most recent examination of record.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Rather, the Veteran claims that the currently assigned ratings for these disabilities do not meet the severity of the symptomatology he has experienced during the appeal period.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2016 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected bilateral feet onychomycosis and PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Furthermore, as the hearing discussion raised the possibility that there were outstanding treatment records, the Board remanded the case in order to obtain such records.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's June 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  Specifically, the Board ordered that the AOJ contact the Veteran and request that he identify and provide authorization, if necessary, to enable VA to obtain any additional VA or non-VA treatment records referable to his claims, and obtain updated VA treatment records.  Thereafter, in June 2016, the Veteran was sent a letter requesting such information; however, he did not reply.  See Wamhoff, supra; Wood, supra.  Furthermore, updated VA treatment records from all identified facilities have been obtained and associated with the record.  Therefore, the Board finds that the AOJ has substantially complied with the Board's June 2016 remand directives such that no further action is necessary in this regard.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Onychomycosis of the Bilateral Feet

The Veteran's bilateral feet onychomycosis is rated as 30 percent disabling as of October 30, 2008, and 60 percent disabling as of July 16, 2013, pursuant to 38 C.F.R. § 4.118, DC 7813-7806.  In this regard, in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27. The hyphenated diagnostic code in this case indicates that dermatophytosis under DC 7813 is the service-connected disorder and dermatitis under DC 7806 is a residual condition.

Specifically, DC 7813 provides that dermatophytosis is rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801-7805), or dermatitis (DC 7806) depending on the predominant disability.  As the Veteran's bilateral feet onychomycosis does not affect the head, face, or neck, and does not result in scarring, DCs 7800-7805 are inapplicable.  Furthermore, dermatitis is the predominent disability and, as such, his bilateral feet onychomycosis is rated pursuant to DC 7806.  

As relevant to the instant claim, DC 7806 provides for a 60 percent rating where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12- month period.

VA records demonstrate that the Veteran has been on terbinafine, taken orally, since October 2008.  It also appears that he was using Clotrimazole topically to treat a fungal infection.  VA treatment records reveal that, on or about June 14, 2012, the Veteran stopped using Terbinafine as the medication was no longer listed as an active medication.  Further, in his January 2011 VA Form 9, the Veteran noted that he was not undergoing treatment for his onychomycosis because his podiatrist noted that the medication he was using could cause damage to the liver.  Although the Veteran's statement is not entirely clear, it appears that he was referring to Terbinafine.

At the April 2009 VA examination, the examiner noted the Veteran's current medications, most of which were noted to be for joint pain.  However, it was also noted that, in October 2008, the Veteran was treated for dystrophic and discolored nails, which were treated with Clotrimazole 1.0% solution to be applied daily to the foot; Terbinafine (Lamisil) 250mg daily in a pulsatile fashion: seven days at the beginning of the month, then off two months, for a year.  Upon physical examination, the Veteran had no fungal skin infection, but did not have thickened, dystrophic nails of the great toes bilaterally. On these toes, near the cuticle at the nail fold, there was a portion of normal nail.  The Veteran was diagnosed with onychomycosis since service in Vietnam and dermatocytosis, which was noted to be under control.     

In January 2013, the Veteran was afforded another VA skin examination to determine the nature and severity of his onychomycosis.  At such time, he indicated that he was treated twice; however, none of the medications have helped.  He also used topical medication without help.  The Veteran reported that his toes are painful when he has to wear socks.  There was no scarring or disfigurement of the head, face, or neck, malignant skin neoplasms, or systemic manifestations due to any skin disease.  In the year prior to the examination, it was reported that the Veteran orally took Terbinafine, an antifungal medication, and a topical antifungal medication for 6 weeks or more, but not constantly, in the prior year to control his onychomycosis.  Notably, the examiner did not find that the Veteran was on a systemic therapy, such as corticosteroids or immunosuppressive medications, or used topical corticosteroids.  No other skin conditions or complications thereof were noted and there was no indication that the Veteran's condition covered 40 percent of the entire or exposed body.  However, the examiner noted that the Veteran reported that he was unable to work where his feet would get wet because they would itch.

An updated examination was conducted in July 2013.  At such time, the examiner noted a treatment record from February 2013 in which the Veteran reported using topical antifungal medication, specifically, Clotrimazole, for the past two years.  At such time, it was noted that his hallux toenails were long, thick, discolored, and incurvated with mild subungual debris.  The assessment was dermatophytosis nail and his treatment with the topical toenail medication was continued.  In June 2013, it was observed that both great toenails were thick.  At the time of the July 2013 VA examination, the Veteran reported that he was applying an antifungal ointment, Clotrimazole 1% to his toes once daily, and had been doing so for the prior two years.  He also indicated that his symptoms increased if his feet/toes become wet or moist.

Upon examination, most of both great toenails, and the distal half of the nailbed of the fifth digit of the left foot, had onychomycosis and were thick/dystrophic.  The total body area of onychomycosis was less than 5 percent, and there were no exposed areas.  No scars, disfigurement, neoplasms, or systemic manifestations were noted.  With regard to treatment, the examiner observed that the Veteran was treated only with topical medication, i.e., Clotrimazole 1%, which was used on a constant or near-constant basis total in the prior 12 months.  The use of corticosteroids or immunosuppressive medications, or topical corticosteroids was not reported.  

A February 2016 treatment record notes that the Veteran's big toe toenails were removed, and were growing back, but looked ugly.  He continued treatment with antifungal lotion.  The condition of his toenails made it more difficult to walk when working.  There was no indication of scarring.

Based on the evidence of record, the Board finds that an initial rating in excess of 30 percent for onychomycosis of the bilateral feet prior to July 16, 2013, is not warranted.  In this regard, while the Board is cognizant that the Veteran utilized a systemic treatment, i.e. oral antifungal medication, to treat such disability for the appeal period prior to June 14, 2012, such was noted to be for a total duration of at least six weeks, but not constantly, during a 12-month period.  Specifically, as noted previously, at the April 2009 VA examination, the examiner noted that, in October 2008, the Veteran was treated with Clotrimazole 1.0% solution to be applied daily to the foot, and Terbinafine (Lamisil) 250mg daily in a pulsatile fashion: seven days at the beginning of the month, then off two months, for a year.  Initially, the Board notes that Clotrimazole is not a systemic therapy as such is applied topically.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).  Furthermore, with regard to Terbinafine, while such is a systemic therapy, such type of pulsatile intake does not reflect that such medication was used on a constant basis.  Moreover, the January 2013 VA examiner specifically found that, in the year prior to the examination, the Veteran orally took Terbinafine and applied a topical antifungal medication for 6 weeks or more, but not constantly, to control his onychomycosis.  Therefore, as the use of Terbinafine, a systemic therapy, was not constant in a 12-month period prior to July 16, 2013, an initial rating in excess of 30 percent prior to such date is not warranted on such date.  Furthermore, there is no indication that the Veteran's onychomycosis did not affect more than 40 percent of the entire body or exposed areas, a higher initial rating of 60 percent is not warranted on such basis.

As of July 16, 2013, the Veteran's bilateral foot onychomycosis has been assigned the maximum schedular rating of 60 percent in contemplation of the requirement for constant or near-constant systemic therapy in a 12-month period for treatment of such condition; however, such did not affect more than 40 percent of the entire body or exposed areas.  

The Board notes the report that the Veteran's toenails were removed, but growing back ugly.  There was no indication that such removal resulted in scarring or other symptomatology warranting a separate or higher rating.  Thus, additional ratings for distinct symptomatology are not warranted. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this regard, the Board also notes DC 7813 directs VA to rate the Veteran under DC 7800-7806, depending on the predominant disability, which, in this case, is dermatitis.  Thus, a separate rating, or a rating in lieu of a rating under DC 7806, is not warranted.

PTSD

The Veteran's service-connected PTSD is evaluated as 30 percent disabling from October 30, 2008 to February 10, 2011, and 70 percent disabling thereafter under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  He claims that he is entitled to higher ratings, and specifically argues that his PTSD was as severe in the earlier part of the rating period as in the more recent portion of the rating period.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In April 2009, the Veteran was afforded a VA examination of his PTSD.  At such time, the examiner noted that he experienced nightmares three times per week, continuous flashbacks, panic attacks at least once per month, and was sleeping four hours or less per night.  He experienced some relief with group therapy, using the drowning and tapping techniques.  The Veteran, at the time of the examination, did not report alcohol abuse, although the Board notes that the Veteran later reported alcohol abuse during this period.  The examiner reported the Veteran was awake, alert, and oriented as to time, place, and person.  His thought process was logical and sequential.  The Veteran denied suicidal or homicidal ideation, intention, and impulse, as well as hallucinations, although he was occasionally paranoid about being targeted.  Judgment and insight were intact, there was no inappropriate behavior, and there were no obsessive or ritualistic behavior.  Furthermore, the Veteran had good impulse control and no episodes of violence.  The veteran was able to maintain minimal personal hygiene.  The Veteran had no problems with activities of daily living.  However, his immediate memory was slightly impaired and his recent memory was moderately impaired.  Remote memory was intact.  A GAF score of 55 was noted.

On February 10, 2011, the Veteran submitted his substantive appeal in which he indicated that his PTSD condition had worsened.  

In January 2013, the Veteran underwent another VA examination.  At such time, PTSD and depression were diagnosed.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis as the depression and anxiety the Veteran felt were very likely related to his PTSD symptoms, and presents as a combination of symptoms that interact and exacerbate one another.  The Veteran reported a good relationship with his brother and sister.  He also indicated that he had been married for 44 years, but it was strained as he was emotionally numb, felt detached and estranged from others.  The Veteran had three adult sons and was close to the younger two, but not his oldest.  He indicated that he tried very hard to keep active socially despite a lack of motivation to engage with others.  He reported that he had a group of people at the local YMCA that he socializes with and feels more of a bond with his Vietnam PTSD treatment group members.  

The Veteran reported that he worked at the Post Office until 2010 at which time he indicates he was forced into retirement for behavioral and attitude problems, to include feeling easily overwhelmed, irritated, and spooked; having difficulty getting along with others, especially supervisors; and had problems maintaining focus and concentration.   He further indicated that he gotten somewhat better with treatment.  The Veteran reported being generally depressed and anxious all of the time.  He indicated that he had auditory, visual, olfactory disturbances.  He has had episodes where he has had strong thoughts of suicide.  The Veteran indicated that he has had problems with bouts of heavy drinking throughout his life, but had been sober for two years.  The examiner noted that the Veteran's PTSD symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; memory loss of names of close relatives, own occupation, or own name; flattened affect; difficulty in understanding complex commands; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation, obsessional rituals that interfere with routine activities; impaired impulse control; spatial disorientation; intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  The examiner further noted that the Veteran had night sweats, a feeling of disorganization and an inability to accomplish things in life, and hoarding.

However, the examiner found that the Veteran's PTSD did not result in panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; or disorientation to time or place

The examiner ultimately determined that the Veteran's PTSD symptomatology resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  A GAF score of 47 was noted.

In a March 2014 treatment note, the Veteran reported that he does a lot of cardiovascular exercise by walking.  He also reported that he enjoyed watching and feeding local deer.  He was upset over problems with the installation of a wood pellet stove, and depressed that the holidays were over.  In July 2014, he reported cutting his dose of Zoloft, which, according to his spouse, made him more irritable.  

Also of record is an October 2014 letter from F.M.C., a certified counselor who had worked with the Veteran since October 2010.  The counselor stated that the Veteran had "a number of physical and cognitive issues that preclude his ability to be gainfully employed, issues that would hinder his dependability and severely limited, even with accommodations, what jobs he might be eligible for."  F.M.C., however, noted that the Veteran was, at that time, "a great volunteer as a Peer Support Specialist in the Vet-to-Vet program," although, as a volunteer, the Veteran was able to set his own hours, and was a care-giver to his wife.  An April 2015 treatment record notes that his antidepressant dosage was increased again.

At the February 2016 hearing, the Veteran testified that he felt his PTSD symptoms were worse during the early part of the appeal period.  He noted that he was drinking when he was working at the post office and became sober only after leaving the post office in December 2010.  There is evidence of record that the Veteran was fired for getting into an argument with a co-worker.

In February 2016, a VA treatment record notes that the Veteran felt emotionally close to his spouse, but not other family members.  In May 2016 the Veteran stopped taking a medication because it was not working, which created an argument with his wife.

It also appears that the Veteran and his wife began attending couples counselling in the summer of 2016.  The reports of record indicate that both were engaged in the therapy and committed to working out their conflicts.  A result of one session included the Veteran agreeing "to update his wife on his whereabouts in order to decrease her worry at least one time during the next week" and that his wife would "be more independent by drinking to the store to go clothes shopping by herself."

Also of record is an April 2017 statement from the Veteran's wife stating that she has been his "wife and caretaker" for 48 years; that he is her hero; that he has overcome alcoholism, depression, and mental and physical issues; and that he gets up every day and proceeds to be a better man than he was yesterday.

Based on the evidence of record, the Board finds that prior to February 10, 2011, the Veteran's PTSD most closely approximates the criteria for a 30 percent rating.  The April 2009 examiner found that the Veteran had panic attacks about once per month, occasional paranoia, trouble sleeping, and mild memory impairment.  However, the examiner also reported that the Veteran exhibited logical speech and thought processes and did not experience suicidal or homicidal ideation.  Further, the Veteran was able to hold a job as a rural route mail carrier until December 2010.  Although he was fired due to a nonphysical confrontation with a co-worker, it appears that the Veteran typically could appropriately interact with others, as evidenced by the report of the April 2009 examiner.  

Given these symptoms, a 30 percent rating period to February 10, 2011 is most appropriate as it contemplates chronic sleep impairment, mild memory loss, and weekly panic attacks.  As to the confrontation with a co-worker, there is no evidence in the report to suggest that such confrontations were a regular occurrence during this time period, and, thus, the Board finds that the incident which resulted in the Veteran's dismissal is contemplated by intermittent periods of inability to perform occupational tasks.  Further, the Veteran reports experiencing stress and turning to alcohol during this period.  The Board finds that the stress and alcohol abuse, to the extent manifested in deteriorating occupational and social functioning during this period, are reflected in the description of events and symptoms contained in the record and thus are fully contemplated by the rating assigned.

In assessing the period prior to February 10, 2011, the Board finds the October 2014 letter from F.M.C. to be of little, if any, probative value, because F.M.C. had only begun treating the Veteran in October 2010 and did not necessarily purport to speak to the Veteran's condition during the first few months of treatment.  The Board also notes that treatment records from F.M.C. are not of record as the Veteran did not authorize VA to obtain such records despite being asked to do so.  See Wamhoff, supra; Wood, supra.

Ratings of 50 percent or higher are not warranted because they require more severe symptomatology, such as more frequent panic attacks, more marked memory loss, difficulty in establishing and maintaining work and social relationships.  The Board does not find that these symptoms are reflected in the record prior to February 10, 2011, even considering the Veteran's dismissal from his post office job.

For the period since February 10, 2011, a rating in excess of 70 percent is not warranted, as the Veteran's PTSD has not been manifested by total occupational and social impairment.  Of great weight in this determination is the January 2013 VA examination report, which documents the severe symptoms associated with the Veteran's PTSD, as well as his resulting impairment in social and occupational functioning; however, determined that such resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood, rather than total social and occupational impairment.  Also assigned great probative weight is the October 2014 letter from F.M.C., who noted that  the Veteran "a great volunteer as a Peer Support Specialist in the Vet-to-Vet program," and a care-giver to his wife.  Further, the Veteran reported walking often and enjoying watching and feeding deer, activities that necessarily require some occupational and social functioning.  Further, the Veteran reported feeling emotionally close to his siblings, two of his children and, at times, his spouse, although no other family members, since February 2011.  Even if the Veteran and his wife have been attending couples counseling, such counseling demonstrates efforts to maintain the relationship and is inconsistent with total occupational and social impairment.  Further, part of the concerns highlighted in the counselling was that the Veteran's spouse wanted him to check-in with her when he was out of the house.  Going out of the house on a somewhat regular basis is also inconsistent with total social and occupational functioning.  Further, it was clear that the Veteran's wife was emotionally reliant on him, which again is inconsistent with the Veteran's total occupational and social functioning.  Thus, a rating in excess of 70 percent is not warranted for this time period.  In assigning the ratings above, the Board notes that lay statements of the Veteran and his wife as to his conditions and note the Veteran's perseverance as expressed by his wife.

To the extent that the Veteran expressed anger, depression, or frustration during this time period, the feelings as reported in treatment records, do not appear indicative of total occupational and social impairment, but rather are normal reaction to daily events, as the treating clinicians did not note any special concern for the Veteran's mental health or safety in recording such feelings.

Other Considerations

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with his onychomycosis and PTSD.  In this regard, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the instant case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disabilities at issue.   

The Board has considered whether additional staged ratings under Fenderson, supra, are warranted for the Veteran's bilateral foot onychomycosis and PTSD.  However, the Board finds that the symptomatology of such disabilities was stable for each period on appeal, and assigning additional staged ratings for such disabilities is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with regard to the propriety of the assigned ratings for his onychomycosis of the bilateral feet and/or PTSD.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)." 

Therefore, the Board finds that higher initial ratings for onychomycosis of the bilateral feet and PTSD must be denied.  In reaching such decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 30 percent prior to July 16, 2013, and in excess of 60 percent thereafter for onychomycosis of the bilateral feet is denied.

An initial rating in excess of 30 percent prior to February 10, 2011, and in excess of 70 percent thereafter for PTSD is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the Veteran's claim for service connection for arthritis of multiple joints, most notably the low back, knees, and feet, his exposure to herbicide agents coincident with his service in Vietnam has been acknowledged.  The Board remanded for medical opinions as to whether the Veteran's arthritis was related to service, and a VA examiner provided such opinions.  

However, the Board finds that a remand is necessary to obtain an addendum opinion.  First, as part of the analysis given, the examiner noted that the Veteran's arthritic conditions were the result of standing on hard concrete floors as he stood for several hours per day for 10 years sorting mail.  However, the Veteran's job with the post office was as a rural mail carrier, driving from house to house and delivering mail, which would necessarily mean that the Veteran was not standing all day, every day on a hard concrete floor, as the examiner suggested.  A proper understanding of the nature of the Veteran's employment during this ten-year period may affect the opinion, and an addendum should be obtained.  Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  Additionally, when addressing if the condition was due to exposure to herbicide agents, the examiner dismissed the assertion by stating that arthritis was not a condition presumed to be caused by herbicide agents.  However, the Veteran is not precluded from establishing service connection by directly showing that his arthritis is related to his exposure to such herbicide agents.  Thus, the examiner address whether the Veteran's arthritis was caused by exposure to herbicide agents despite the absence of a presumption the herbicide agents cause arthritis.   

Finally, with regard to the Veteran's claim for a TDIU, such matter is inextricably intertwined with the remanded issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, adjudication of such matter must be deferred pending the outcome of such issue.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the August 2016 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, please offer an opinion as to the following inquiry:

For the Veteran's arthritis of the low back, knees, and feet, is it at least as likely as not (i.e., a 50 percent probability or greater) that such disorders are related to the Veteran's military service, to any incident of his combat service, to include the enemy shell blast that blew the Veteran eight feet down into a bunker and knocked him unconscious, or his acknowledged exposure to herbicide agents?

In offering such opinions, the examiner should accept as true the Veteran's report of the shell blast incident as such is consistent with the circumstances of his documented combat service.  The examiner should also note that the Veteran worked as a mail carrier (not on a walking route) when he was working for the U.S. Postal Service.

A rationale for any opinion offered should be provided.  In this regard, the examiner is advised that he or she may not base his or her opinion that the Veteran's arthritis is not related to his in-service exposure to herbicide agents on the fact that such is not included on the list of diseases acknowledged to be presumptively related to such exposure.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 C.F.R. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


